17-935
    Wu v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 690 804
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of May, two thousand eighteen.

    PRESENT:
             RICHARD C. WESLEY,
             DEBRA ANN LIVINGSTON,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    ZHENDE WU, AKA WU ZHENDE,

                           Petitioner,

                     v.                                          17-935
                                                                 NAC

    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,

                  Respondent.
    _____________________________________

    FOR PETITIONER:                      Gerald   Karikari,   Karikari   &
                                         Associates, P.C., New York, NY.

    FOR RESPONDENT:                      Chad A. Readler, Principal Deputy
                                  Assistant Attorney General; John S.
                                  Hogan, Assistant Director; Lindsay
                                  Corliss, Trial Attorney, Office of
                                  Immigration   Litigation,    United
                                  States   Department   of   Justice,
                                  Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner    Zhende      Wu,   a     native    and    citizen   of     the

People’s Republic of China, seeks review of a March 9, 2017,

decision of the BIA affirming a July 20, 2016, decision of an

Immigration Judge (“IJ”) denying Wu’s application for asylum,

withholding     of   removal,     and       relief    under   the   Convention

Against Torture (“CAT”).           In re Zhende Wu, No. A206 690 804

(B.I.A. Mar. 9, 2017), aff’g No. A206 690 804 (Immig. Ct.

N.Y. City July 20, 2016).          We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

       Under the circumstances of this case, we have reviewed

both    the   IJ’s   and   the    BIA’s      opinions    “for    the    sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Security, 448

F.3d 524, 528 (2d Cir. 2006).                The applicable standards of

review are well established.                8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

                                        2
    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s

or witness’s written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim.”                  8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163 & n.2.

Substantial evidence supports the agency’s determination that

Wu was not credible as to his claim that he attended church

in China, that Chinese officials detained and harmed him on

account of his distribution of religious pamphlets, and that

he continues to practice Christianity in the United States.

Certified Administrative Record (“CAR”) at 35–36.

    The   agency   reasonably   determined       that   there    were

inconsistencies    between   Wu’s   statements     in   his     asylum

application, at a credible fear interview, and at his hearing

before the IJ, regarding how often he attended church in China

and how he was treated when he was detained in China.              See

8 U.S.C. § 1158(b)(1)(B)(iii); see Ming Zhang v. Holder, 585

F.3d 715, 724-25 (2d Cir. 2009) (finding record of credible


                                3
fear interview reliable when interview was conducted with

interpreter and record is typewritten, demonstrates that

applicant understood the questions, and includes questions

about past harm or fear of future harm).              Wu did not provide

compelling       explanations   for   these    inconsistencies.       See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to    credit      his   testimony.”       (internal    quotation    marks

omitted)).

      The agency also reasonably found discrepancies in Wu’s

accounts of why he began practicing Christianity.                  In his

initial statements, he claimed that his friend converted him

to Christianity at a time when his wife was in hiding from

family planning officials, family planning officials were

harassing him, and he had closed his business due to debt.

However, he later testified that his wife was six or seven

months pregnant and present at their house when his friend

converted him to Christianity.             When asked why she was no

longer hiding at that time, Wu testified that they had paid

a    fine   to   resolve   their   problems     with    family   planning


                                      4
officials.     When confronted with his discrepant statements

regarding why he converted to Christianity, Wu testified that

he was primarily focused on his Christianity claim and thus

did   not   previously     mention   their   payment      of   the     family

planning fine.      The agency was not compelled to credit this

explanation because Wu claimed that his problems with family

planning officials led him to practice Christianity.                 See id.

at 81.

      The agency also reasonably relied on inconsistencies

between Wu’s testimony that he was detained in China after

three police officers approached him when he was distributing

religious    pamphlets     with   two    friends,   and    his    friend’s

statement    that   only    one   officer    approached        them.      See

8 U.S.C. § 1158(b)(1)(B)(iii).            When confronted with this

inconsistency, Wu changed his testimony to conform with his

friend’s statement, stating that one officer approached them

but three officers chased them.              Wu now argues that his

friend’s statement was mistranslated, and actually states

that three police officers approached them.            This explanation

compounds the inconsistency given that Wu initially changed

his testimony to match his friend’s statement.                 See Majidi,

430 F.3d at 80.


                                     5
      Finally, although minor, the agency reasonably noted that

a letter from Wu’s church stated that he was baptized on

February 7, 2015, but the baptism certificate states that he

was baptized on the same date in 2016.              See Diallo v. INS,

232 F.3d 279, 287-88 (2d Cir. 2000) (recognizing that minor

discrepancies in dates need not be fatal to an applicant’s

credibility); Xiu Xia Lin, 534 F.3d at 167 (“[A]n IJ may rely

on    any   inconsistency    or    omission   in    making     an    adverse

credibility determination as long as the ‘totality of the

circumstances’ establishes that an asylum applicant is not

credible.” (quoting 8 U.S.C. § 1158(b)(1)(B)(iii))).

      Given   these   inconsistencies,        as   well   as    the     IJ’s

consideration of “the totality of circumstances, including

[Wu’s] demeanor while testifying, his responsiveness to the

questions that were asked, [and] the inherent plausibility of

his   claim,”   CAR   at    4,    the   agency’s   adverse     credibility

determination is supported by substantial evidence, 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                 Contrary

to Wu’s contention, that determination is dispositive of

asylum, withholding of removal, and CAT relief because the IJ

explicitly concluded that Wu was not credible as to all

aspects of his claim, including his assertion that he is a


                                        6
practicing Christian.     See Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).*

    For the foregoing reasons, Wu’s petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                    FOR THE COURT:
                    Catherine O’Hagan Wolfe, Clerk of Court




* Although the BIA and Government    concluded that Wu waived
his CAT claim, Wu’s challenge to      the adverse credibility
determination necessarily included    a challenge to the IJ’s
denial of CAT relief because the     IJ denied all relief on
credibility grounds.

                               7